Exhibit 12.2 Kimco Realty Corporation and Subsidiaries Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends For the nine months ended September 30, 2016 (in thousands, except for ratio) Pretax earnings from continuing operations before adjustment for noncontrolling interests or income loss from equity investees (1) (2) $ 260,485 Add: Interest on indebtedness (excluding capitalized interest) 151,380 Amortization of debt premiums, discounts and capitalized expenses 9,764 Amortization of capitalized interest 3,667 Portion of rents representative of the interest factor 5,488 430,784 Distributed income from equity investees 70,043 Pretax earnings from continuing operations, as adjusted $ 500,827 Combined fixed charges and preferred stock dividends - Interest on indebtedness (excluding capitalized interest) $ 151,380 Capitalized interest 6,783 Preferred dividend factor 40,808 Amortization of debt premiums, discounts and capitalized expenses 9,764 Portion of rents representative of the interest factor 5,488 Combined fixed charges and preferred stock dividends $ 214,223 Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends 2.3 (1) Includes an aggregate gain on liquidation of real estate joint venture interests of $135.6 million. (2) Includes early extinguishment of debt charges of $45.7 million.
